Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because The apparatus does not appear to have any hardware structures and only comprising software structures (e.g., receiving units, and sending units), which does not fall into any statutory categories.  Correction is required.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 16-19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabella et al hereinafter Sabella (US 20180183855) in view of Hoffner et al hereinafter Hoffner (US 20180167476). 
Referring to Claim 1.  Sabella discloses a method for providing a data analysis service, comprising: generating, by network data analytics (MEH generate reports in regards to the operations and maintenance, refer to par 0139), data information according to network operation and maintenance data (refer to par 0139); and sending the data information to an application through a network exposure function (sent the request back to UE/applications, refer to par 0139, and 0140).
Although Sabella, disclosed the invention substantially as claimed, Sabella did not explicitly disclose the data is the big data. 
Hoffner, in analogous art, disclosing the use of big data (refer to par 0027). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sabella with Hoffner because Hoffner’s teaching would allow the system to efficiently provide the right massage despite the messages formats 
Referring to Claim 2.  Sabella and Hoffner disclosed the method for a data analysis service of claim 1, further comprising: receiving, by the network data analytics, a data traffic subscription request or a cancellation subscription request which is forwarded by the network exposure function (forwarded by Mm3 interfaces, refer to par 0193, the pub/sub, refer to par 0064, 0065) from the application (from UE), and recording or updating data traffic subscribed to by the application according to information about the data traffic carried in the big data traffic subscription request or the cancellation subscription request (MEH, which contains MEA that process, par 0071 and update/optimize the current service based on the request, par 0065 ).
Although Sabella, disclosed the invention substantially as claimed, Sabella did not explicitly disclose the data is the big data. 
Hoffner, in analogous art, disclosing the use of big data (refer to par 0027). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sabella with Hoffner because Hoffner’s teaching would allow the system to efficiently provide the right massage despite the messages formats 

Referring to Claim 3.  Sabella and Hoffner disclosed the method for providing a big data analysis service of claim 1, before the generating, by the network data analytics, the big data information according to the network operation and maintenance data, further comprising:
acquiring, by the network data analytics, the network operation and maintenance data from the network exposure function, or acquiring, by the network data analytics, the network operation and maintenance data from a plurality of network functions (MEA being part of MEH, acquiring necessary information from plurality of network functions/ RATs, refer to par 0066).
Although Sabella, disclosed the invention substantially as claimed, Sabella did not explicitly disclose the data is the big data. 
Hoffner, in analogous art, disclosing the use of big data (refer to par 0027). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sabella with Hoffner because Hoffner’s teaching would allow the system to efficiently provide the right massage despite the messages formats 

Referring to Claim 4.  Sabella and Hoffner disclosed the method for providing a data analysis service of claim 1, Sabella discloses wherein sending the big data information to the application through the network exposure function by the network data analytics comprises:
determining, by the network data analytics, that the big data information matches with big data traffic subscribed to by the application, and sending the big data information to the application through the network exposure function; or receiving, by the network data analytics, a query request sent by the application through the network exposure function, and sending the data information requested to be queried by the application to the application through the network exposure function (refer to par 0064: receive a query request sent by application/user, through the interface, and sent data back to the applications, refer to par 0064-0066).
Although Sabella, disclosed the invention substantially as claimed, Sabella did not explicitly disclose the data is the big data. 
Hoffner, in analogous art, disclosing the use of big data (refer to par 0027). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sabella with Hoffner because Hoffner’s teaching would allow the system to efficiently provide the right massage despite the messages formats 

Referring to Claim 5.  Sabella and Hoffner disclosed the method for providing a big data analysis service of claim 1, Sabella discloses wherein the big data information comprises at least one of: cell-level information, subscriber-level information, session-level information or a subscriber mobility rule (input/exchange of the/throughout information of the cell-level information, refer to par 0066).
Although Sabella, disclosed the invention substantially as claimed, Sabella did not explicitly disclose the data is the big data. 
Hoffner, in analogous art, disclosing the use of big data (refer to par 0027). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sabella with Hoffner because Hoffner’s teaching would allow the system to efficiently provide the right massage despite the messages formats 


Referring to Claims 6-10, 16, 17, 19, 21-22 claims are rejected under similar rationales as claims 1-5.  

Referring to Claim 18. Sabella and Hoffner disclosed the apparatus for providing a data analysis service of claim 17.  Although Sabella disclosed the invention substantially as claimed, Sabella did not explicitly disclosing:   after receiving the cancellation subscription request from the application, in response to determining that no other application subscribes to the data traffic requested to be cancelled in the cancellation subscription request, carry a data traffic cancellation indication in the cancellation subscription request sent to the network data analytics to instruct the network data analytics to uninstall a corresponding traffic analysis module.

Hoffner, in analogous art, discloses the data is the big data (refer to par 0027). and after receiving the cancellation subscription request from the application, in response to determining that no other application subscribes to the data traffic requested to be cancelled in the cancellation subscription request, carry a data traffic cancellation indication in the cancellation subscription request sent to the network data analytics to instruct the network data analytics to uninstall a corresponding traffic analysis module (update the subscription, and ensure there are no redundant comments, refer to par 0027, 0097, 0088).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sabella with Hoffner because Hoffner’s teaching would allow the system to efficiently provide the right massage despite the messages formats 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabella et al hereinafter Sabella (US 20180183855) in view of Hoffner et al hereinafter Hoffner (US 20180167476) in further view of Roy et al hereinafter Roy (US 20180285166).  

Referring to Claim 20. Sabella and Hoffner disclosed the apparatus for providing a big data analysis service of claim 16.   Although Sabella and Hoffner disclosed the invention substantially as claimed, Sabella and Hoffner did not explicitly disclosing “a charging unit; wherein the charging unit is configured to perform charging when the sending unit sends the big data information to the application.”
Roy, in analogous art, disclosing “a charging unit; wherein the charging unit is configured to perform charging when the sending unit sends the big data information to the application (refer to par 0042)”
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sabella, Hoffner with Roy because Roy’s teaching would allow the system to monitor the shared resources and efficeintly control the infrastructure.  


Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447